Name: 2002/816/EC: Commission Decision of 14 October 2002 amending Decision 1999/187/EC on the clearance of accounts presented by the Member States in respect of the expenditure for 1995 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2002) 3771)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  budget; NA;  EU finance;  accounting
 Date Published: 2002-10-18

 Avis juridique important|32002D08162002/816/EC: Commission Decision of 14 October 2002 amending Decision 1999/187/EC on the clearance of accounts presented by the Member States in respect of the expenditure for 1995 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2002) 3771) Official Journal L 280 , 18/10/2002 P. 0088 - 0089Commission Decisionof 14 October 2002amending Decision 1999/187/EC on the clearance of accounts presented by the Member States in respect of the expenditure for 1995 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF)(notified under document number C(2002) 3771)(Only the Greek text is authentic)(2002/816/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy(1), as last amended by Regulation (EC) No 1287/95(2), and in particular Article 5(2) thereof,After consulting the Committee of the European Agricultural Guidance and Guarantee Fund,Whereas:(1) By Decision 2002/524/EC(3), the Commission imposed a financial correction on Greece because of shortcomings in its system for controlling arable crops in the financial years 1996 to 1999. As the same shortcomings existed before then, a similar financial correction must be imposed for the 1995 financial year. To this end, it is necessary to amend Commission Decision 1999/187/EC of 3 February 1999 on the clearance of the accounts presented by the Member States in respect of the expenditure for 1995 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), as last amended by Decision 2000/448/EC.(2) This Decision is without prejudice to any financial consequences which may be determined in any subsequent clearance of accounts in respect of State aid or infringements for which the procedures initiated under Articles 88 and 226 of the Treaty are now in progress or were terminated after 15 May 2002.(3) This Decision is without prejudice to any financial consequences drawn by the Commission during a subsequent accounts clearance procedure from current investigations under way at the time of this Decision, from irregularities within the meaning of Article 8 of Regulation (EC) No 729/70 or from judgments of the Court of Justice in cases pending on 15 May 2002 and relating to matters covered by this Decision,HAS ADOPTED THIS DECISION:Article 1The sections of the Annex to Decision 1999/187/EC relating to Greece are replaced by the Annex to this Decision.Article 2The additional amount of GRD - 1827922367 arising under point 3 of the Annex and chargeable by virtue of this Decision shall be taken into account as part of the expenditure referred to in Article 4(1) of Commission Regulation (EC) No 296/96(4) for the month of August 2002.Article 3This Decision is addressed to the Hellenic Republic.Done at Brussels, 14 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 94, 28.4.1970, p. 13.(2) OJ L 125, 8.6.1995, p. 1.(3) OJ L 170, 29.6.2002, p. 77.(4) OJ L 39, 17.2.1996, p. 5.ANNEXGREECE>TABLE>